DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments submitted 11/3/21 have been fully and carefully considered.
The claim rejections under 35 USC 112(b) are withdrawn in light of applicant’s amendments and arguments on 11/3/21.
Considering the claim rejections under 35 USC 103, these arguments are not found persuasive, and this action will be made Final; the examiner considers applicant’s arguments to be:
Applicant argues that van Dijk (US 5,294,061) teaches heating “from without”, and “externally heating the drum shaped space”, therefore van Dijk teaches conductive, indirect heating, and not “direct heat” as claimed (see arguments page 5, last three paragraphs). The Examiner agrees that van Dijk does teach “indirect heating”, however the Examiner contends that van Dijk clearly teaches the presence of a hammer mill, which necessarily would introduce heating via the kinetic energy addition. Van Dijk relies upon the external heating so “the temperature within the drum can be maintained at a required high level quite accurately” (C2:L5-9), therefore the external heating of van Dijk is in addition to the internal heating from the hammer mill of van Dijk. Applicant’s claim uses open claim language, i.e. “comprising” and therefore the claim is not excluded from supplemental external heating in the claimed process, in addition to the claimed internal heating from the hammer mill, therefore van Dijk reads upon the claimed invention.
Applicant argues that Strand (US 2004/0149395) does not teach components other than water added as a second component to support steam distillation (see arguments page 6, 2nd paragraph). In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Other references are relied upon to teach the second component; and Strand is considered relevant art to the claimed thermal separation of components as taught.
Applicant argues that Cordova (US 2005/0145418) is silent to the additive contributing vapor to the steam distillation process and Cordova is silent to the hammermill (see arguments page 6, 3rd paragraph). While the Examiner agrees with this position, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Other references are relied upon to teach the hammermill and steam distillation; and Cordova is considered relevant art to the claimed thermal separation of components as taught.
Applicant argues that Ramer (US 2015/0258464) does not disclose a steam distillation method, as Ramer discusses in reference to background prior art that patents describe methods for separating two or more liquids that are generally immiscible and make no mention of separating mixtures of miscible liquids, and further Ramer is silent to a hammermill as an energy source (see arguments page 6, 4th-5th paragraphs). With reference to the prior art discussion of Ramer, this is not considered relevant for the teachigs of Ramer relied upon, as Ramer is not relied upon for teaching steam distillation. While the Examiner agrees that Ramer fails to teach a hammermill heating, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant argues that Massetti et al (US 2013/0037449) teaches extraction using an organic solvent at low operating temperatures as an alternative to steam distillation (see arguments page 7, 1st paragraph). While the Examiner agrees with this position, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Other references are relied upon to teach the steam distillation; and Massetti is considered relevant art to the claimed thermal separation of components as taught.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Dijk (US 5,294,061) taken in combination with Strand (US 2004/0149395), Cordova (US 2005/0145418) and Ramer (US 2015/0258464) and/or Massetti et al (US 2013/0037449).
With regard to claim 1, Dijk teaches a method for thermal separation of a non-polar organic compound (oil) from a particulate material (drill cuttings which have been removed from a drilling mud, C1:L5-10), the method comprising: providing the particulate material (C1:L45-55); separating the non-polar organic component from the particulate material in a gaseous phase using a steam distillation process, where a hammermill provides energy by direct heat treatment for heating the particulate material (C1:L55-C2:L4).
However, Dijk does not teach adding an organic polar additive to the particulate material and the hammermill also heats the organic polar additive which contributes to the vapor of the steam distillation.
Strand teaches a process for separating oil components from oil containing materials using a second component that boils at a lower temperature than the oil component (see title, abstract, [0003-0004]), Strand teaches wherein a second component may be added to the mixture of the first component, or may be already present when a second component is water to provide steam stripping effect [0019-0024].
Cordova teaches a separation process of oil contaminated substrates wherein water is present in the substrate, i.e. drill cuttings, and an emulsifier is added to break the emulsion to allow steam distillation and separation of components of the mixture via heating and agitating and steam distillation 
Ramer teaches wherein a reactor 40 is designed to store and separate a component [0039], Ramer teaches wherein a component is added to a constituent mixture that are of functional polar groups, including but not limited to (-OH, -NH2, -SH, etc), including glycols, glycerin, amines, etc [0049] that boils differently to allow targeted removal of components that are condensed and removed separately [0051,0054].
Massetti teaches a process for recovery of oils from a solid matrix by extraction and mixing with at least one organic solvent having a boiling point less than or equal to 160 degC (see title, abstract), Massetti teaches the oils in the solid matrix are subject to grinding, densimetric separation, mixture with an organic solvent having a boiling point less than 160 deg C at an atmospheric pressure and subjecting the mixture to separation and recovery [0038-0045,0084], the solvent can be ketones or esters [0072].
Dijk substantially teaches hammermill steam distillation of drill cuttings, while Strand and Cordova both suggest using additional components in combination with water or steam for agitated steam distillation to assist in separation of oil components from drill cuttings, therefore it would have been obvious to one having ordinary skill in the art to utlilize known polar compounds utilized for component separations as taught by Ramer and/or Massetti in the process of Dijk as additional components to help targeted removal of oil components as desired by Dijk to break oil-water-drill cuttings emulsion and assist with steam distillation removal as suggested by Cordova and Ramer.

With regard to claim 16, Dijk teaches a method comprising: providing the particulate material contaminated with an organic pollutant (drill cuttings which have been removed from a drilling mud, C1:L5-10,C1:L45-55); steam distilling for separating the non-polar organic component from the 
However, Dijk does not teach the method comprising using an organic polar substance with a boiling point of above 100C as an additive to the steam distill process as claimed and the hammermill also heats the organic polar additive which contributes to the vapor of the steam distillatio.
Strand teaches a process for separating oil components from oil containing materials using a second component that boils at a lower temperature than the oil component (see title, abstract, [0003-0004]), Strand teaches wherein a second component may be added to the mixture of the first component, or may be already present when a second component is water to provide steam stripping effect [0019-0024].
Cordova teaches a separation process of oil contaminated substrates wherein water is present in the substrate, i.e. drill cuttings, and an emulsifier is added to break the emulsion to allow steam distillation and separation of components of the mixture via heating and agitating and steam distillation [0038-0040], Cordova teaches the emulsion can be broken with formation of polar and non polar and solid phases with the agitation [0044], the emulsion breaker can be an organic acid [0021].
Ramer teaches wherein a reactor 40 is designed to store and separate a component [0039], Ramer teaches wherein a component is added to a constituent mixture that are of functional polar groups, including but not limited to (-OH, -NH2, -SH, etc), including glycols, glycerin, amines, etc [0049] that boils differently to allow targeted removal of components that are condensed and removed separately [0051,0054].
Massetti teaches a process for recovery of oils from a solid matrix by extraction and mixing with at least one organic solvent having a boiling point less than or equal to 160 degC (see title, abstract), Massetti teaches the oils in the solid matrix are subject to grinding, densimetric separation, mixture with 
Dijk substantially teaches hammermill steam distillation of drill cuttings, while Strand and Cordova both suggest using additional components in combination with water or steam for agitated steam distillation to assist in separation of oil components from drill cuttings, therefore it would have been obvious to one having ordinary skill in the art to utlilize known polar compounds utilized for component separations as taught by Ramer and/or Massetti in the process of Dijk as additional components to help targeted removal of oil components as desired by Dijk to break oil-water-drill. As Massetti teaches the boiling point is substantially overlapping with the instantly claimed boiling point range therefore the claimed range is obvious.
With regard to claim 2, Massetti teaches the boiling point is substantially overlapping with the instantly claimed boiling point range therefore the claimed range is obvious, and Massetti suggest the process occurs at atmospheric pressure as set forth above.
With regard to claims 3-4 and 17-18, Ramer, as set forth above teaches the functional polar group can be (-OH), and therefore the skill artisan would find obvious to experiment with known polar alcohols to arrive at the instantly claimed group of monohydric alcohols, polyhydric alcohols aliphatic alcohol, and alicyclic alcohols as suggested by Ramer to achieve the desired result of separating polar and non-polar organic compounds.
With regard to claims 5-12 and 19-26, both Ramer and Masetti teach or suggest glycols, organic acids, amines, ethers and other polar organic compounds which are not specifically disclosed, therefore the skilled artisan would find obvious to utilize these compounds, such as alcohols, amines or other known polar compounds as taught by Ramer to obtain separative distillation of the hydrocarbon mixures of Dijk. With regard to compounds not explicitly taught by Ramer or Masetti, the skilled artisan would have reasonably expected other known polar compounds not explicitly taught by Ramer to 
With regard to claims 13-14, Ramer teaches that the gaseous phase evolved is condensed in condenser assembly 80 into separate fractions [0051,0054], While not teaching the order the compounds are evolved, Ramer suggests that further compounds comprising oil vaporizing later would occur [0051,0054].
With regard to claims 15 and 27, Dijk as set forth above teaches the drill cuttings are subject to pre treatment stage to prepare the drill cuttings and separate from drilling mud so they can be separated (C1:L5-10).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772